DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 06/01/2022 is acknowledged. Group II (claims 10-11) and Group III (claims 12-13) are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:  
The drawings must show every feature of the invention specified in the claims.  Therefore, the “first irradiation chamber” as claimed in claim 3 (line 1), the “second irradiation chamber” as claimed in claim 3 (line 4) & claim 6 (lines 1-2), and the “microwave irradiation ports” as claimed in claim 7 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings fail to show “the first and second microwave generators each connect to a waveguide to transmit microwaves via a side wall of the pressure vessel” as described in the specification Par.0137, and as claimed in claim 8 (lines 1-3). As shown in fig.1A of the instant application, the second microwave generator 50 connects to the waveguide 53; however, the first microwave generator 40 does not connect to the waveguide 53. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to describe how the first and second microwave generators each connect to a waveguide to transmit microwaves via a side wall of the pressure vessel as claimed in claim 8 (lines 1-3). As shown in fig.1A of the instant application, the second microwave generator 50 connects to the waveguide 53; however, the first microwave generator 40 does not connect to the waveguide 53.
Appropriate correction is required.

Claim Objections
Claims 1-2, 5-6 are objected to because of the following informalities:  
Claim 1 (lines 3 and 5), claim 2 (line 2), claim 6 (line 2) recite the limitation “the article”. This should read “the sealed packaged article” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 1). 
Claim 5 recites “electric field intensity” in line 2. This should read “an electric field intensity” instead of “electric field intensity”.
Claim 5 recites “openings” in line 4. This should read “the opening” instead of “openings” to properly refer to the corresponding limitation that has been recited previously in claim 5 (line 1).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressurizing unit to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher” in claim 2 (lines 3-4). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “pressurizing unit to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “pressurizing unit to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher” will be interpreted as a pump or a compressor that can adjust pressure to 1 atmospheric pressure or higher, and equivalents. 
“control unit to control the first and second microwave generators to operate in sequence” in claim 9 (lines 2-3). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “to control the first and second microwave generators to operate in sequence” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “control unit to control the first and second microwave generators to operate in sequence” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “control unit to control the first and second microwave generators to operate in sequence” will be interpreted as “control unit 100 including a computer to control the operation of the various units”, and equivalents; as indicated by Application Specification Par.0091. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 1 has a period in the second line of the claim, which makes claim 1 two sentences. The claim(s) must be in one sentence form only. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01 (m).
Claims 2-9 are rejected by virtue of their dependency on claim 1.
Claim 2 recites the limitation “pressurizing unit to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher” in lines 3-4. Claim limitation “pressurizing unit to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification Par.0084 and the Drawings Figure 1A of the Instant Application show the “pressure adjusting unit 81”. However, it is unclear whether the “pressurizing unit” recited in claim 2 is the same as the “pressure adjusting unit 81” or a different unit. See 112(f) Interpretation section above. Therefore, claim 2 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claims 3-8 are rejected by virtue of their dependency on claim 2. 
Claim 5 recites the limitation “the longitudinal direction” in lines 1-2. Since there is no “longitudinal direction” has been recited previously, it is unclear if “the longitudinal direction” refers to the “axial direction” recited previously in claim 4 (line 2) or the “long-side direction” recited previously in claim 4 (line 8), or a different direction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (Pub. No. JP 07255388 A). 
Regarding claim 1, Kobayashi discloses a microwave-heating system (a microwave heating apparatus; fig.1, Translated Document Par.0019) to irradiate a sealed packaged article (sealed package food 8; fig.1, Translated Document Par.0021) with microwaves for heating, the system comprising. 
a first microwave generator (microwave generator 32, fig.1) to irradiate the article (sealed package food 8, fig.1) with microwaves of a first frequency (microwave generator 32 used to irradiate the sealed package food 8 with microwaves of a frequency of 2450 MHz, as indicated by Translated Document Par.0026; therefore, the first frequency is 2450 MHz) in a multi-mode (since the microwave generator 40 of the Instant Application is used to irradiate the sealed food with microwaves of frequency of 2450 MHz (Instant Application, Specification Par.0068); and the microwave generator 32 of the Prior Art Kobayashi is used to irradiate the sealed food with microwaves of frequency of 2450 MHz (Prior Art Kobayashi, Par.0026); therefore, the microwave generator 40 of the Instant Application and the microwave generator 32 of the Prior Art Kobayashi are equivalent; thus, the microwave generator 32 of the Prior Art Kobayashi is used to irradiate the sealed package food 8 with microwaves of frequency of 2450 MHz in multi-mode); and
a second microwave generator (microwave generator 22, fig.1) to irradiate the article (sealed package food 8, fig.1) with microwaves of a second frequency (microwave generator 22 used to irradiate the sealed package food 8 with microwaves of a frequency of 915 MHz , as indicated by Translated Document Par.0026; therefore, the second frequency is 915 MHz) in a single-mode (since the microwave generator 50 of the Instant Application is used to irradiate the sealed food with microwaves of frequency of 915 MHz (Instant Application, Specification Par.0073); and the microwave generator 22 of the Prior Art Kobayashi is used to irradiate the sealed food with microwaves of frequency of 915 MHz (Prior Art Kobayashi, Par.0026); therefore, the microwave generator 50 of the Instant Application and the microwave generator 22 of the Prior Art Kobayashi are equivalent; thus, the microwave generator 22 of the Prior Art Kobayashi is used to irradiate the sealed package food 8 with microwaves of frequency of 915 MHz in single-mode), 
the second frequency being lower than the first frequency (915 MHz is lower than 2450 MHz; thus, the second frequency being lower than the first frequency).

    PNG
    media_image1.png
    708
    1016
    media_image1.png
    Greyscale


Regarding claim 2, Kobayashi discloses the apparatus as set forth above, Kobayashi also discloses further comprising: 
a pressure vessel (pressure vessel comprises chambers 1-6, as shown in annotated fig.1 below) having a chamber (chambers 1-6, fig.1) to store the article (sealed package food 8 is conveyed through chambers 1-6 by conveyor L, and the sealed package food 8 is processed in each chamber; therefore, chambers 1-6 of pressure vessel store the sealed package food 8; Translated Document Par.0022-0023); and 
a pressurizing unit (compressor 7; fig.1, Translated Document Par.0019) to pressurize the chamber in the pressure vessel to 1 atmospheric pressure or higher (compressor 7 pressurizes chambers 1-4 in the pressure vessel to 2.1 kg/cm2, which is approximately 2 atm, as indicated by Translated Document Par.0026) [it is noted that the limitation “1 atmospheric pressure or higher” is in alternative form; therefore, only one of these features were given patentable weight during examination]; 
wherein the pressure vessel (pressure vessel, as shown in annotated fig.1) includes a first irradiation chamber (microwave irradiation chamber 3; fig.1, Translated Document Par.0019) that stores the first microwave generator (microwave generator 32, fig.1) and a second irradiation chamber (microwave irradiation chamber 2; fig.1, Translated Document Par.0019) that includes the second microwave generator (microwave generator 22, fig.1) [as shown in fig.1, the pressure vessel includes the microwave irradiation chamber 3 that stores the microwave generator 32, and the microwave irradiation chamber 2 that includes the microwave generator 22].

    PNG
    media_image2.png
    738
    1016
    media_image2.png
    Greyscale

	
Regarding claim 7, Kobayashi discloses the apparatus as set forth above, Kobayashi also discloses:
the first microwave generator (microwave generator 32, fig.1) includes a plurality of microwave irradiation ports (two waveguides 31a, as shown in fig.1) [two waveguides 31a equipped with microwave generator 32 to irradiate the sealed food package 8; as shown in fig.1 and indicated by Translated Document Par.0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Pub. No. JP 07255388 A) in view of Moe (U.S. Patent No. 3,813,918 A) and further in view of Drozd et al. (U.S. Pub. No. 2007/0131678 A1).
Regarding claim 3, Kobayashi discloses the apparatus as set forth above, Kobayashi also discloses:
the first irradiation chamber (microwave irradiation chamber 3; Kobayashi fig.1, Translated Document Par.0019) has a space (interior of the microwave irradiation chamber 3, Kobayashi fig.1) that is wider than a free space wavelength corresponding to the first frequency (the interior of the microwave irradiation chamber 3 is wider than the free space wavelength corresponding to the first frequency (2450 MHz) because as indicated by Kobayashi Translated Document Par.0021, the microwave waveguide 31a is arranged at the upper portion of the interior of microwave irradiation chamber 3, and the distance from the waveguide 31a to the sealed packaged food 8 on the conveyor line L is longer than the wavelength of the microwave to be irradiated; it is noted that the interior of the microwave irradiation chamber 3 has the upper portion and the lower portion as shown in fig.1, the upper portion itself is greater than the free space wavelength corresponding to the first frequency; therefore, the total interior of the microwave irradiation chamber 3 is greater than the free space wavelength corresponding to the first frequency (2450 Mhz))
However, Kobayashi does not disclose:
the first irradiation chamber is surrounded with metal walls that cause multiple reflection of microwaves of the first frequency; and 
the second irradiation chamber has a waveguide defining a space that forms standing waves of microwaves of the second frequency.
Moe teaches a microwave energy apparatus (10, Moe figs.1-2) comprising:
the first irradiation chamber (chamber 17, Moe fig.2) is surrounded with metal walls (the walls of chamber 17 are made of metal, as indicated by Moe Col.4 lines 19-20) that cause multiple reflection of microwaves of the first frequency (metal walls of chamber 17 causes multiple flection of microwaves of the first frequency (2450 MHz), as indicated by Moe Col.4 lines 19-20 & line 64) [Moe Col.4 lines 19-20 cited: “the walls of the chamber 17 are of metal to reflect and not absorb microwave energy”; Col.4 lines 64 cited: “the frequency of operation is 2,450 MHz”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi, by adding the teaching of metal walls that cause multiple reflection of microwaves, as taught by Moe, in order to reflect the microwave energy inside the chamber but not absorb the microwave energy in order to reduce the microwave energy loss through the chamber walls, so that the sealed package food can absorb the microwave energy better.
Kobayashi in view of Moe teaches the apparatus as set forth above, but does not teach:
the second irradiation chamber has a waveguide defining a space that forms standing waves of microwaves of the second frequency.
Drozd teaches a microwave heating device (70, Drozd fig.5) comprising:
the second irradiation chamber (chamber 74, Drozd fig.5) has a waveguide (waveguide 60 connected to the interior of chamber 74, as shown in Drozd annotated fig.5 below) defining a space (interior of waveguide 60 and chamber 74) that forms standing waves of microwaves of the second frequency (as shown in Drozd fig.5, the shorting plate 72 is located at the end of chamber 74 causes standing waves of the frequency of 915 MHz to form; as indicated by Drozd, Par.0034 & Par.0043) [Drozd Par.0034 cited: “The heating device 70 terminates in a shorting plate 72 at an end of the microwave exposure chamber 74. Using a shorting plate instead of a matched-impedance load permits a shorter chamber than that in FIG. 3 to be used, but causes standing waves to form.”; Par.0043 cited: “the preferred frequency of operation is one of the standard commercial frequencies (915 MHz or 2450 MHz)”].

    PNG
    media_image3.png
    671
    795
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi in view of Moe, by adding the teaching of the waveguide has the space that forms standing waves, as taught by Drozd, because the standing waves are formed as the result of the microwave energy reflect from the walls; therefore, the waveguide as taught by Drozd can reduce the microwave energy loss through the walls, so that the sealed packaged food can be absorb microwave energy better; and thus, the food can be cooked evenly. 

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Pub. No. JP 07255388 A) in view of Moe (U.S. Patent No. 3,813,918 A), Drozd et al. (U.S. Pub. No. 2007/0131678 A1), and further in view of Jacobsen at el. (U.S. Pub. No. 2014/0251155 A1).
Regarding claim 4, Kobayashi in view of Moe and Drozd teaches the apparatus of set forth above, Drozd also teaches wherein: 
said waveguide (waveguide, as shown in Drozd annotated fig.5 below) has an axial direction and includes a bend at a part along the axial direction (as shown in Drozd annotated fig.5 below, waveguide has an axial direction and a bend at a part along the axial direction), and further includes a short plate (shorting plate 72, Drozd fig.5) disposed at an end axially downstream of the bend (as shown in Drozd fig.5, the shorting plate 72 disposed at the end axially downstream of the bend); and 
said waveguide (waveguide, as shown in Drozd annotated fig.5 below) includes an opening (opening, as shown in Drozd annotated fig.5 below) at at least one of 
a wall of the bend on an outer circumference, and 
the short plate (the opening is at the shorting plate, as shown in Drozd annotated fig.5 below), and 
at a center part in a long-side direction of a cross section of the waveguide.
[it is noted that the limitation “at least one of
a wall of the bend on an outer circumference, and 
the short-circuiting plate, and 
at a center part in a long-side direction of a cross section of the waveguide” 
is in alternative form; therefore, only one of these features were given patentable weight during examination.] 

    PNG
    media_image4.png
    671
    795
    media_image4.png
    Greyscale

However, Kobayashi in view of Moe and Drozd does not teach:
the short plate is a short-circuiting plate
Jacobsen teaches a microwave applicator (Jacobsen, fig.1A) comprising:
the short plate is a short-circuiting plate (walls 29a & 29b of the waveguide 26 are short-circuiting wall, as indicated by Jacobsen Par.0082 and shown in annotated fig.1A below)

    PNG
    media_image5.png
    680
    745
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi in view of Moe and Drozd, by adding the teaching of the short-circuiting plate, as taught by Jacobsen, because the short-circuiting plate can be used to adjust the location of the peak of the standing waves in the waveguide of the chamber, in order to selectively focus microwave energy on the sealed package food. 

Regarding claim 6, Kobayashi in view of Moe, Drozd, and Jacobsen teaches the apparatus of set forth above, Kobayashi also discloses:
wherein the second irradiation chamber (microwave irradiation chamber 2, Kobayashi fig.1) includes a conveyor (conveyor line L, Kobayashi fig.1) to convey the article (conveyor line L is used to convey the sealed food package 8 through chambers 1-6, as shown in Kobayashi fig.1).
However, Kobayashi does not disclose:
convey the article via the opening and in the waveguide along the axial direction. 
Drozd teaches:
wherein the second irradiation chamber (chamber 74, Drozd fig.5) includes a conveyor (it is noted that the opening as shown in Drozd annotated fig.5 below is for conveyor to convey the food through the heating chamber 74; conveyor 28 can be seen in Drozd fig.1; it is noted that Drozd fig.1 is used for illustration purposes only) to convey the article via the opening (opening, as shown in Drozd annotated fig.5 below) and in the waveguide along the axial direction (the food is conveyed via the opening and in waveguide along the axial direction, as shown in annotated fig.5 below).

    PNG
    media_image6.png
    671
    795
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Kobayashi conveyor with the Drozd conveyor, because the substitution of one known element for another would yield predictable results of having a conveyor to convey the sealed package food to the microwave irradiating chamber in order to irradiate and cook the food inside the waveguide since the microwave energy is directed to the waveguide; additionally, the conveyor that can pass through waveguide openings, as taught by Drozd, can be used to convey the food out of the waveguide in order for the food to be conveyed to the next cooking process (i.e. cooling process). MPEP 2143 I (B). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Pub. No. JP 07255388 A) in view of Moe (U.S. Patent No. 3,813,918 A), Drozd et al. (U.S. Pub. No. 2007/0131678 A1), Jacobsen at el. (U.S. Pub. No. 2014/0251155 A1), and further in view of Yang et al. (U.S. Pub. No. 2016/0293189 A1).
Regarding claim 5, Kobayashi in view of Moe, Drozd, and Jacobsen teaches the apparatus of set forth above, but does not teach:
wherein the opening in the longitudinal direction has a dimension such that electric field intensity in the waveguide is 100% to 50% of an electric field intensity generated in the waveguide without openings.
Yang teaches a waveguide (Yang, fig.34) wherein:
the opening (spacer 3404, Yang fig.34) in the longitudinal direction has a dimension such that electric field intensity in the waveguide is 100% to 50% of an electric field intensity generated in the waveguide without openings (approximately 70% by comparing Yang fig.36 and Yang fig.38; Yang fig.36 (below) shows the electric field intensity at different heights of spacer (gap) in the waveguide; Yang fig.38 (below) shows the electric field intensity with no spacer (no gap) in the waveguide; and as can be seen in fig.36, in the case when the top 3400 has the height of 150 nm (toph = 150nm), the maximum intensity of the waveguide with spacer (gap) of 50nm is approximately 7.8 (as shown in Yang fig.36 (toph = 150 nm, spacer = 50nm) at z = 15 μm), while the maximum intensity of the waveguide with no spacer is approximately 11 (as shown in Yang fig.38 (toph = 150 nm, no spacer) z = 15 μm,); therefore, 
at the peak intensity at z = 15 μm, (intensity of waveguide with spacer)/(intensity of waveguide with no spacer) = 7.8/11 = 0.7 or 70%; 
at a different z location, z = 16 μm, (intensity of waveguide with spacer)/(intensity of waveguide with no spacer) = 1/2 = 0.5 or 50%; 
at z = 18 μm, (intensity of waveguide with spacer)/(intensity of waveguide with no spacer) = 5.8/5.8 = 1.0 or 100%, 
therefore, the opening (spacer) in the longitudinal direction has a dimension such that electric field intensity in the waveguide is 100% to 50% of an electric field intensity generated in the waveguide without openings).

    PNG
    media_image7.png
    333
    644
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    460
    739
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    440
    742
    media_image9.png
    Greyscale

Yang does not explicitly teach at every location in the waveguide, the electric field intensity in the waveguide with openings is 100% to 50% of an electric field intensity generated in the waveguide without openings; or the average of the electric field intensity in the waveguide with openings is 100% to 50% of the average electric field intensity generated in the waveguide without openings. 
However, the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). Therefore, the electric field intensity in the waveguide with openings is 100% to 50% of the electric field intensity generated in the waveguide without openings is recognized in the prior art Yang to be a result-effective variable, i.e., a variable which achieves a recognized result, because if the opening is bigger, the electric field intensity will become smaller (as shown in Yang fig.36), the energy can not transmit through the waveguide effectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobayashi in view of Moe, Drozd, and Jacobsen, by adding the teaching of the electric field intensity in the waveguide with openings is 100% to 50% of the electric field intensity generated in the waveguide without openings, as taught by Yang, as a matter of routine optimization, in order to have an opening in waveguide for the conveyor to convey the sealed package food into the microwave irradiating chamber in order to irradiate the sealed package food, and to convey the food out of the microwave irradiating chamber for the next process (i.e., cooling process), and the opening the waveguide needs to have a dimension such that the electric field intensity in the waveguide with openings is 100% to 50% of the electric field intensity generated in the waveguide without openings in order for the microwave energy to be transmitted in the waveguide effectively.  MPEP 2144.05 II (A).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Pub. No. JP 07255388 A) in view of Johnson (U.S. Patent No. 3,688,068 A), and further in view of Furuya et al. (U.S. Pub. No. 2011/0315678 A1).
	Regarding claim 8, Kobayashi discloses the apparatus as set forth above, Kobayashi also discloses:
the first microwave generator (microwave generator 32, Kobayashi fig.1) connect to a waveguide (two waveguides 31b, Kobayashi fig.1) to transmit microwaves via a side wall of the pressure vessel (as shown in Kobayashi fig.1, microwave generator 32 connects to two waveguides 31b to transmit microwave via side walls of pressure vessel) [it is noted that the waveguides 31b of the Prior Art Kobayashi are equivalent to the waveguide 43 of the Instant Application (as shown in Instant Application Fig.1A); additionally, the location of the waveguides 31b of the Prior Art Kobayashi and the location of the waveguide 43 of the Instant Application are also equivalent; therefore, they are similar apparatuses], the second microwave generator (microwave generator 22, fig.1) connect to a waveguide (waveguides 21a and 21b, as shown in Kobayashi fig.1) to transmit microwaves via a side wall of the pressure vessel (as shown in Kobayashi fig.1, microwave generator 22 connects to waveguide 21a and 21b, to transmit microwave via side walls of pressure vessel) [it is noted that the Instant Application Fig.1 shows the first microwave generator 40 comprises the waveguide 43, and the second microwave generator 50 comprises the waveguide 53; the first and second microwave generators of the Instant Application do not connect to the same waveguide], 
Kobayashi does not teach:
the waveguide has a window that shields between the inside and the outside of the pressure vessel, and 
the window includes a dielectric shield plate made of fluororesin.
Johnson teaches a microwave heating system (Johnson fig.1) comprising:
the waveguide (waveguide 16, Johnson fig.1) has a window (window, as shown in annotated Johnson fig.1 below) that shields between the inside and the outside of the pressure vessel (as shown in annotated Johnson fig.1 below, pressure vessel comprises heating chamber 21, input elbow 20, and input taper section 23; therefore, the window shields between the inside and the outside of the pressure vessel), and 
the window includes a dielectric shield plate (the window includes a thin dielectric membrane 40, as shown in Johnson annotated fig.1 below).

    PNG
    media_image10.png
    679
    673
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Kobayashi waveguides 21a & 21b with the Johnson waveguide that has the shield window, as taught by Johnson, because the substitution of one known element for another would yield predictable results of having a waveguide to transmit microwave energy; additionally, the rectangular type wave guide as taught by Johnson is easier to direct the flow of microwave energy in order to irradiate the sealed food package, and the shield window has the thin dielectric membrane can prevent the flow of circulating air back to the power source, as recognized by Johnson [Johnson, Abstract and Col.6 lines 4-7]. MPEP 2143 I (B). 
Kobayashi in view of Johnson teaches the apparatus as set forth above, but does not teach:
a dielectric shield plate made of fluororesin.
Furuya teaches a microwave heating device (10, figs.1-6b) comprising:
a dielectric shield plate made of fluororesin (a dielectric board 13 is made of fluororesin; Furuya fig.2, Par.0009) [Par.0009 cited: “a dielectric board (for example, a board made of fluororesin such as polytetrafluoroethylene)”].
70%of the claimed invention to modify the combination of Kobayashi in view of Johnson, by further adding the teaching of the dielectric shield plate made of fluororesin, as taught by Furuya, because fluororesin has excellent heat resistance and low microwave loss; therefore, even if a stirrer for scattering microwaves and a turntable for turning a heating object are not provided in the inside of the microwave irradiation chamber, the sealed package food can be effectively and evenly irradiated with the microwaves, as recognized by Furuya [Furuya, Par.0009].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (Pub. No. JP 07255388 A) in view of Guo (Pub. No. CN 107815367 A).
Regarding claim 9, Kobayashi discloses the apparatus as set forth above, but does not disclose:
a control unit to control the first and second microwave generators to operate in sequence.
Guo teaches a microwave heating system (Guo fig.4) comprising:
a control unit (intelligent controller 8 comprises computer, Guo Translated Document Par.0057) to control the first (first microwave heating box 511; Guo annotated fig.4 below, Translated Document Par.0061) and second microwave generators (second microwave heating box 511; Guo annotated fig.4, Translated Document Par.0061) to operate in sequence (intelligent controller 8 control the first microwave heating box 511 and the second microwave heating box 511 to operate in sequence, as indicated by Guo Translated Document Par.0061) [Translated Document Par.0061 cited: “The intelligent controller 8 instantly controls the microwave heating box 511 of the first section to start heating and evaporating. When the sensor 512 in the second microwave heating box 511 senses that the clean sheet material on the crawler 2 is about to enter the second microwave heating box 511, the intelligent controller 8 instantly controls the second microwave heating box 511 to start heating and evaporating. And so on.”].

    PNG
    media_image11.png
    501
    1145
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi, by adding the teaching of controller to control the first and second microwaves to operate in sequence, as taught by Guo, in order to electrically control the operation of microwave generators 22 and 32 without manually control the operation of each microwave generator when the sealed food is conveyed to each chamber; therefore, the heat treatment process can be operated continuously, more effectively with less time needed.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Peterson (U.S. Patent No. 3,715,551 A) discloses a twisted waveguide applicator connected to two microwave energy sources.
Nakagawa et al. (U.S. Patent No. 4,808,782 A) discloses microwave irradiating process comprising multiple microwave generators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761